The opinion of the Court was by
Weston C. J.
The law is well settled, that where a note, or other negotiable paper, is shown to have been fraudulent in its inception, or to have been fraudulently put into circulation, the burthen is thrown upon the holder, to prove that he came by the possession fairly, without any knowledge of the fraud. It is not enough merely to show, that it was negotiated before its maturity. It must appear to have been done fairly, in the due course of business, unattended with any circumstances, justly calculated to awaken suspicion. This doctrine is established by the cases cited for the defendant. They are principally collected in Munroe v. Cooper & al., 5 Pick. 412, which is an authority directly and strongly in point.
It appears, that the certificates made by Moore, Furber and Match, were intended to apply to a different township from that for which the note in question was given, although designated by the same number and range; and it further appears, that there was testimony, not objected to, tending to show that this fact was known to Latham, the payee of the note, and to Cushman and Bradley. The testimony of John C. Shaw was objected to at the trial; but we hold it to have been legally admissible, being conversation between Latham the payee, and Bradley and Cushman, in relation to the sale to the defendant. James Moore also deposes, that in September, 1835, he was present at Cushman’s office, when he, Latham and Bradley were attempting to adjust their respective claims to the money received or expected from the sale of the bond, and that a controversy arose between them on that occasion. A copy of the bond in the case, shows that they all had an interest in it. If fraud was meditated or consummated, by means of the certificates, there was evidence enough in the case to justify the submission of the question to the jury, whether it was not in pursuance of a combination and conspiracy between the three. This being found or proved, all were implicated in the acts and *469declarations of either, in aid of their common object; and the jury were properly instructed upon this point. 2 St arle. 402; Commonwealth v. Crowninshield, 10 Pick. 497.
The fact is established, that certificates were procured, applying to a different township, and that they went into the hands of La-tham, through whose agency the sale was effected. Were these procured for the fraudulent purpose of being palmed off by him, as a true and fair representation of the township, a bond of which he proposed to sell, and which he did sell to the defendants ? This is proved by the deponent, Hoyt, to whom they were exhibited by Latham, when he sought his assistance in the sale of the bond. And we are of opinion, that this testimony was admissible, as showing a general fraudulent design, on the part of Latham, to effect a sale, by the aid of these certificates. They might have been procured for a lawful purpose, if Latham and his colleagues contemplated a purchase and re-sale of the township, to which they really applied. The exhibition of them to Hoyt, as referring to that described in the bond, showed that they were obtained and used for the purposes of deception.
It has been contended, that if they were thus used, in the negotiations made or attempted with Hoyt, that fact has no tendency to prove a similar deception practised upon the defendant. But if it is evidence of a general design to deceive any one, who could thus be drawn in to make the purchase, it has that tendency. And such an inference is well warranted from the testimony. They were exhibited to the deponent, to induce him to aid in the sale of the bond generally, as accompanying documents. The same witness, in answer to an interrogatory put by the plaintiff, deposes, that at that period such representations were the principal inducements, operating upon purchasers. The defendant was led to promise a large sum of money, for what had in fact no real value. He resists payment on the ground of fraud. As a part of his proof upon this point, it was competent for him to show, that the pro-misee went into the market with fraudulent documents, to aid him in the sale of that, which constitutes the consideration. Upon examining the testimony objected to, we find nothing inadmissible of sufficient importance to invalidate the verdict, rendered for the defendant.

Exceptions overruled.